Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Response, and Declaration, filed January 26, 2021, and the Interview concluding April 16, 2021 (see enclosed Interview Summary).  It is noted that applicant has amended the specification to comply with the Sequence Rules.  Claims 1-2, 4-6, 8, 10, 13, and 19-28 are now allowed, subject to the Examiner’s amendment below.  In accordance with 37 CFR 1.126, claims 4-6, 8, 10, 13, and 19-28 will be renumbered as claims 3-18, respectively, in the issued patent; original claim numbering is employed in the Examiner’s amendment.
The drawings filed January 26, 2021 have been accepted.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amanda S.J. Schnepp on April 16, 2021.





 
Amend the application as follows:

a) Cancel withdrawn claims 43 and 72.

b) Amend claim 8 as shown:
8.  	The method of claim 1, wherein each of said probes is .	

	














The following is an examiner’s statement of reasons for allowance: 
The Declaration under 37 CFR 1.130(a) filed January 26, 2021 is sufficient to overcome the rejections of claims under 35 USC 102(a)(1) (regarding claim 28) and under 35 USC 103 (regarding claims 1-2, 4-6, 8, 10, 13, and 19-27) based on the Aghazadeh reference.  Applicant has also amended the claims to clarify what is claimed (in response to the rejections under 35 USC 112(b)) and has amended claims 8 and 10 to place the claims in proper dependent form; the language of claim 8 was further clarified herein by Examiner’s amendment.  All rejections have been overcome, and claims 1-2, 4-6, 8, 10, 13 and 19-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634